 


114 HRES 539 EH: Providing for consideration of the bill (H.R. 8) to modernize energy infrastructure, build a 21st century energy and manufacturing workforce, bolster America's energy security and diplomacy, and promote energy efficiency and government accountability, and for other purposes; providing for consideration of the joint resolution (S.J. Res. 23) providing for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to “Standards of Performance for Greenhouse Gas Emissions from New, Modified, and Reconstructed Stationary Sources: Electric Utility Generating Units”; and providing for consideration of the joint resolution (S.J. Res. 24) providing for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to “Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units”.
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 539 
In the House of Representatives, U. S.,

December 1, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 8) to modernize energy infrastructure, build a 21st century energy and manufacturing workforce, bolster America's energy security and diplomacy, and promote energy efficiency and government accountability, and for other purposes; providing for consideration of the joint resolution (S.J. Res. 23) providing for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to Standards of Performance for Greenhouse Gas Emissions from New, Modified, and Reconstructed Stationary Sources: Electric Utility Generating Units; and providing for consideration of the joint resolution (S.J. Res. 24) providing for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 8) to modernize energy infrastructure, build a 21st century energy and manufacturing workforce, bolster America's energy security and diplomacy, and promote energy efficiency and government accountability, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce. After general debate, the Committee of the Whole shall rise without motion. No further consideration of the bill shall be in order except pursuant to a subsequent order of the House.  2.Upon adoption of this resolution it shall be in order to consider in the House any joint resolution specified in section 3 of this resolution. All points of order against consideration of each such joint resolution are waived. Each such joint resolution shall be considered as read. All points of order against provisions in each such joint resolution are waived. The previous question shall be considered as ordered on each such joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to commit. 
3.The joint resolutions referred to in section 2 of this resolution are as follows: (a)The joint resolution (S.J. Res. 23) providing for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to Standards of Performance for Greenhouse Gas Emissions from New, Modified, and Reconstructed Stationary Sources: Electric Utility Generating Units. 
(b)The joint resolution (S.J. Res. 24) providing for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units.   Karen L. Haas,Clerk. 